DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B.I (a method of depositing a sol-gel) is acknowledged. Claims 4-10 are withdrawn.

Response to Amendment
	The amendment filed 3/1/2021 is entered and fully considered. The amendment resolves the 112 issues.
Response to Arguments
	Applicant argues the prior art of record does not teach the added limitation in which the barrier layer comprises a sol-gel layer that is treated with a sealant. The previous rejection relied upon MATLACK to teach a conductive wire 510 with an insulating layer 520 and a barrier layer 530 [0052]. The ARAYA reference was relied upon to teach deposition of the insulating layer by extrusion molding [0056]. The SAWADA reference was used to teach the barrier layer as a sol-gel layer abstract. Accordingly, the prior art teaches a barrier layer that is a sol-gel as layer 530 in MATLACK. The MATLACK further teaches and shows in Fig. 5 that additional layers are formed around the barrier layer 530, such as a cable jacket 540. The cable jacket includes a fluid and gas resistant material [0072]-[0075] (sealant formed on the sol-gel). The cable jacket of MATLACK is considered a sealant layer that is coated onto the 
	The rejection if view of KIKUCHI similarly teaches a conductor 1, coated with a polyamide-imide under coating 2, and inorganic insulation material 3 as shown in fig. 2.  The same additional references ARAYA and SAWADA are used to teach the extrusion coating of the underlying polymer layer onto the conductor and sol-gel method for depositing an inorganic insulation layer as described above. KIKUCHI further teaches an additional overcoating layer 4 deposited on the inorganic insulation layer 3. The overcoating layer is considered to be a sealant layer that is provided to the inorganic insulation layer 3. The coating process is considered to be a barrier layer “treated” with sealant.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 11, 13, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MATLACK et al. (WO 2015/077207; citations made to US 2016/0293294) in view of ARAYA et al. (US 2016/0163420) and SAWADA et al. (US 5,336,851)
Regarding claims 1, 3, 13, and 17,
	MATLACK teaches a power cable for a submersible pump abstract. The cable includes a conductive wire 510 with an insulating layer 520, a barrier layer 530, and a cable jacket 540 [0052]. The conductor can be copper [0054] while insulating layer can [0061]. The cable jacket includes a fluid and gas resistant material [0072]-[0075] (sealant).
	MATLACK teaches the structure of the conductive wire to include an insulating layer but does not teach depositing the insulation layer onto a copper conductor. However, ARAYA teaches that when forming an insulating layer for a conductive wire a thermosetting polymer such as polyimide can be deposited by extrusion molding [0056]. At the time of filing the invention it would have been prima facie obvious to form the insulated layer on the conductive wire in MATLACK by deposition according to ARAYA as a known method for obtaining an insulated wire.
	MATLACK teaches a barrier layer but does not teach depositing a barrier layer by an oxidation process. However, SAWADA teaches that when insulating a conductive wire a metal oxide layer deposited by sol-gel can be used to form a non-porous insulation layer that is flexible and can be exposed to high temperature abstract. The insulating layer without pores column 5 lines 10-14 prevents transmission of gas and acts as a barrier layer. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the metal oxide insulation barrier layer of SAWADA with the insulated wire of MATLACK in order to provide a gas barrier that is flexible and can be heated to high temperature.
	When the cable jacket layer of MATLACK is deposited on the barrier layer (sol-gel layer), the sol-gel layer is “treated” with a sealant.
Regarding claim 11,
column 5 lines 43-62 which provides a barrier layer of metal oxide that is 40µm thick and falls within the claimed range.
Regarding claim 14,
	MATLACK teaches an example wire gauge of 1 AWG [0117].
Regarding claim 18,
MATLACK teaches an example wire gauge of 7.35mm (1 AWG) with an insulation thickness of 2mm [0119]. When combined with the 40µm thick barrier of metal oxide as described above, the entire thickness is within the claimed range.
Regarding claim 19,
	The polyimide used above is a dielectric material.
Regarding claim 20, 
MATLACK teaches an example wire gauge of 7.35mm (1 AWG) with an insulation thickness of 2mm [0119] which falls within the claimed range.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over MATLACK et al. (WO 2015/077207; citations made to US 2016/0293294) in view of ARAYA et al. (US 2016/0163420) and SAWADA et al. (US 5,336,851) further in view of BAI et al. (US 2009/0277625)
Regarding claims 15,
	MATLACK teaches an insulated cable for a submersible pump but does not teach including a layer of scavenging material for H2S or water moisture. However, BAI teaches that when using articles in subterranean environments they can be exposed to high concentrations of H2S abstract. The H2S is highly corrosive [0001] and the 2S scavenger [0028]. At the time of filing the invention it would have been prima facie obvious to deposit the polymeric scavenger layer of BAI as a layer of the insulated cable in MATLACK to protect the conductive cable from corrosion.
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over MATLACK et al. (WO 2015/077207; citations made to US 2016/0293294) in view of ARAYA et al. (US 2016/0163420) and SAWADA et al. (US 5,336,851) further in view of BAI et al. (US 2009/0277625) further in view of MATZA et al. (US 2012/0220500).
Regarding claim 16,
	The BAI reference teaches scavenging highly corrosive H2S but does not teach the scavenging material as “configured to form” metal oxide. However, MATZA teaches that metal oxides are known scavengers for hydrogen sulfide in downhole applications [0008]. MATZA further teaches that the scavenging reaction is reversible [0008]. Although the reverse reaction is undesirable it necessarily releases hydrogen sulfide and reforms metal oxide. Accordingly, a metal oxide is a known scavenging material that will necessarily form metal oxide in an undesirable reverse reaction. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use metal oxide H2S scavengers as a simple substitution of known H2S scavengers used in downhole applications.
Claims 1, 12-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIKUCHI et al. (US 2003/0232144) in view of ARAYA et al. (US 2016/0163420) and SAWADA et al. (US 5,336,851).
Regarding claims 1, 12, and 13
1, a polyamide-imide under coating 2, inorganic insulation material 3, and overcoating layer 4. The conductive material can be copper [0028]. The undercoating layer is a polyamide-imide [0014] which is considered to be a polymeric electrical insulation layer. The outer layer is a polyamide-imide which acts as a sealant for underlying layers including the inorganic insulation layer.
KIKUCHI teaches the structure of the conductive wire to include an insulating layer but does not teach depositing the insulation layer onto a copper conductor. However, ARAYA teaches that when forming an insulating layer for a conductive wire a thermosetting polymer such as polyimide can be deposited by extrusion molding [0056]. At the time of filing the invention it would have been prima facie obvious to form the insulated layer on the conductive wire in KIKUCHI by deposition according to ARAYA as a known method for obtaining an insulated wire.
The KIKUCHI reference teaches an inorganic insulation material 3 is a wire enamel coating layer that contains silica particles but does not teach depositing the layer by an oxidation process. However, SAWADA teaches that when insulating a conductive wire a metal oxide layer deposited by sol-gel can be used to form a non-porous insulation layer that is flexible and can be exposed to high temperature abstract. The insulating layer without pores column 5 lines 10-14 prevents transmission of gas and acts as a barrier layer. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the metal oxide insulation barrier layer of SAWADA with the insulated wire of KIKUCHI in order to provide a gas barrier that is flexible and can be heated to high temperature.

Regarding claim 14,
	KIKUCHI teaches the diameter of the conductor can be about 1mm which falls within the claimed range of 1 AWG (about 7.35mm) to 28 AWG (about 0.32mm)
Regarding claim 17,
	KIKUCHI teaches enameled wire (magnet wire) is used in motors [0006]-[0007].
Regarding claim 19,
	The polyimide used above is a dielectric material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.